JC

NT.

AGREEMENT'

MEMORANDUM OF AGREEMENT MADE BETWEEN
The Government of the Democratic Republic of Sao Tome and Principe
and
Environmental Remediation Holding Corp.
(2U.S. public company registered in the State of Colorado)

and

Procura Financial Consultants, c.c.
a closed corporation registered in the Republic of South Africa)

(

Su
13

1.4

2 *

Oil and Gas Agreement page Tivo A

INTERPRETATION

Ia this Agreement the foliowing acronyms, wi.rds and expressions shall, wbere contem
permits, be deemed to have the following meanings:

"ERHC" means Environmental F. 2mediation Holding Corp.,
"PEC" means Procura Financial Services c.c.
“Agreement” means this Agreement
"Dollar" means United States of America Dollars
"DRSTP" , means the Democratic Republic of Sao Tome and Principe
“Effective Date" means the day when this Agreement is signed
. "Government" means the Government of DRSTP =

Words importing the singular meaning include, unless the context otherwise demands,
the plural meaning and visa versa.

The clause headings in this Agreement are for convenience and ease of reference and
shall not affect its construction or interpretation.

Reference to clauses and sub-clauses are to clausas and sub-clauses of the Agreement i
unless the context clearly indicates otherwise.

SIGNING OF THE AGREEMENT

The Government herewith grants ERHC/PEC the right to perform a full and complete
evaluation and feasibility study of the oil, gas and mineral reserves located within the
territory of Sao Tome and Principe and its surrounding waters. q The Government will
cooperate fully and grant authority to ERHC/PFC to perform all aspects of said
evaluation and study, with all costs to be borne by ERHC/PFC buf all information to
be shared with the Government. and further that,

dana di

2141

213

2.1.4

2.2

195)
pac

|

2.5
26

261

Oil and Gas Agreement page Three

r into a joint venture

agreement with the Gov: the | jd.

parties. 2x sd

The Government will grant ERRIC/PRC the authority to enter into negotiation on

abroad for the oil lesses 1 rights à in DRSTP. “The pc vil have the nght to have
up to to threst representitives atany negotiations.

The Government will have final approval «

all oil concessions and leases negotiated by
ERHC/PFC under this Agreement. .

This Agreement shall be irrevocable, subject only to the suspensive conditions set out
in paragraph 2.4 below.

This Agreement is subject to the following suspensive conditions expressly set out in
paragraph 2.4 below:

The coming into effect of this Agreement is subject to the suspensive conditions that
ERHC/PFC shall within forty-five ( 45 ) days of the effective date of this Agreement:
transfer the sum of five ( $5,000,000 ) million dollars U.S. to the Government in
accordance with the terms and conditions set forth. ERHC/PFC shall also within A
forty-five (45) days of the effective date of this Agreement open offices, begin Ny
work on the feasibility studies and evaluations necessary to determine the best Ic location
of the oil, gas an and minerals on DRSTP.

The Government hereby agrees that the statutory promoter for the oil gas and mineral
concessions/leases shall be ERHC/PEC as detailed in section 2.6 below.

It is agreed that statutory rights and obligations of ERHC/PFC as it applies to the Plan
of Action for the oil, gas and mineral concessions shall be as follows;

PLAN OF ACTION PHASE 1

a). $10,000,000 USD will be available for Phase I within forty-five (45) days of
the effective date of this Agreement ;

b).

Oil and Gas Agreement page Four

ERHC/PFC will use USD $5,000,000 for Feasibility Studies, Ofíices and +
Staff. i

USD 55, 000, 000 shall be set aside and released to the Government upon
the funding of ERHC/PFC within 45 days from the signing of this agreement
berween the Government and ERHCWPFC.

26.2. ERHCPEC will send a team of U.S.A. oil experts to Sao Tome & Principe to
evaluate and determine the most appropriate locations for the feasibility studies.

2.6.3. ERHC/PEC will make available and share all information and data gathered upon
completion of the studies.

2.6.4 PLAN OF ACTION PHASE H (60 - 210 days)

a)

|)

2.6.5 PLAN OF ACTION PHASE III (210 - 330 days) =

a).
»

e)

op

ERHCIPEC will have up to one hundred million USD (USD $100, 000, 000)
available for the development of the oil.

The feasibility study, which shall be available to the Government, shall include
but not limited to the following reports :

SEISMIC INTERACTION

SEDIMENTOLOGY AND RESERVE CHARACTERISTICS
BIOSTATGRAPHY

GEOCHEMISTRY

PETROGRAPHIES AND DIAGNOSTICS

ERHCIPEC will determine the best location to dnill the first test well after
review and evaluation of the feasibility data.

ERHCIPEC estimates that they will drill two( 2) test wells and two (2 )
prove-up wells at a minimum cost of USD $5, 000, 000 per well. p

The Government and ERHCIPFC will begin working on a joint venture
between the parties settling issues as to the structure of the joint venture and

the location of the Government and ERHCWFC oil concessions.

NE)

RS

Surernmeni and ERGC
conditions of the concessions which will be offered to other oil companies.

ERHC will design an Environmental program, including but not limited to tas
policies and procedures, which will be followed by any oil company to which
the Government grants, sell or leases to any oil concession. These conditions
and procedures will ensure the safety of the Government and the people's land
and will meet or exceed international environmental standards. In addition,
each oil or gas company receiving a concession will be required to begin
dnilling within certain time frames to be established.»

2.6.6 PLANOF ACTION PHASE IV

a)
b)

Begin oil operations and drilling additional wells to-increase production; and,
Complete negotiation with major oil companies. l

3. JOINT VENTURE

3.1.1 ERHC/PFC shall perform the following upon completion of the feasibility studies
mma Do nim rm anta irc pen rem ares

a)

b)

e)

d)

e)

ERHC/PFC shall share all data complied from the feasibility studies with the
Government and develop the concession boundaries.

ERHC/PFC will assist and represent DRSTP in its negotiations with major oil
companies wishing to obtain a lease(s) and develop oil and gas production.

ERHC/PFC and the Government will develop and monitor an Environmental
Program prior to the granting of any concession to major oil companies to 2»
protect against environmental damage.

ERHC/PFC will monitor the concessions granted to assure the oil fields are
developed and not held by a company for future development only.
The Government and ERHC/ PFC will retain the best oil and gas concession

for themselves and enter into a joint venture for the development of such
pista . NL vento 1Ol di ceveopmento! sm
concessions as set forth in paragraph 3.2 below.

JC Sé

va
io

41

Oil and Gas Agreement page Six

E) ERHC/PFC will negotiate on dehalf of DRSTP with the major oil com
the remaining concessions to be leased and developed and will retain a 5%
ovemide to be paid by the oil companies for ERHC/PFC services. The '
DA A IE O n : ;
percentage or each lease retained by DRSTP will be negotiated on a concession
by concession basis and approved by DRSTP.

OUTLINE OF THE JOINT VENTURE OIL AND GAS COMPANY

ERHC/PFC will enter into a joint venture with DRSTP for the establishment of an oil
company as follows:

a) DRSTP and ERHC/PFC shall retain the best concessions for the development
of an oil company. :

b) DRSTP and ERHC/PFC will retain a minimum of four concessions for the
development of an oil company. (A standard land concession is 640 acres and
standard oil lease off shore is 5000 acres.)

c) ERHC/PFC sha!l provide all necessary funding for the development of said
concessions. The Government of DRSTP will not be.required to obtain or
guarantee any funding for this Project.

d) The joint venture partners will each receive 40% of the profits from production
(ERHC/PFC 40% DRSTP 40%) with 20% of production being set aside for
repayment of ERHC/PFC investment, overhead and management costs.

e) ERHC/PFC agress to set aside one ($1.00) dollars per barrel sold for the
education of DRSTP students to be trained in the United States in the oil
industry or any other such eductional area as designated by the Government .
As engineers and managers are trained, ERHC/PFC will phase out ERHC/PFC
personal and the Government will operate the oil company at the end of this
Agreement. This set aside for education will be paid by. ERHC/PFC only.

TAXES

ERHC/PFC shall be personally excluded from any and all taxes, duties and revenue
impositions of what ever nature while operating for and on behalf of or in conjunction

Ea
ir

w

o

61

6.2

74

81

Oil and Gas Agreement page Seven

witã the Coverament ci DR. i to the development and economic

activates conducted within in the scope and time frame of this Agreement and Joint

with regai
Venture

ERHC/PFC is authorised to promulgate rules and regulations assuring the orderec,
secure and harmonious development and functioning of the oil, gas and mineral
concessions the content of which shall be subject to prior Government approval.

DURATION OF AGREEMENT

The duration of this Agreement shall be for twenty-five ( 25 ) years calculated from
the efíective date. The duration of the Joint Venture and ERHC/PFC management
shall be for twenty-five years.

This Agreement at the option of the Government of DRSTP, may be repetitively
renewable for periods often (10) years, subject to continued adequate performance in
terms of this Agreement. It is agreed that Government will indicate its intent with
regard to possible renewal, at least three (3) calendar years before expiration of any
contract term.

CALCULATION OF THE TIME LAPSED

The running of all time periods agreed and to in this Agreement will be interrupted and
suspended so as not to jeopardise the interests of ERHC/PFC, whenever the
Government or any of its agencies is in default or behind schedule with regard to
obligations it must legally meet, and when thereby it is made legally impossible or
unduly risky for ERHC/PFC to perform as agreed.

CANCELLATION OF CONCESSION CONVENTION THROUGH
NON-PERFORMANCE

Should ERHC/PFC not have substantially and constructively commenced with the

development of the oil, gas and mineral reserve properties in accordance with General "
Principles set forth in this Agreement and its time-table does not provide justification

for such non-performance, then the Agreement may be declared by the Government to

have automatically lapsed, in which case ERHC/PFC shall forfeit to the Government

all rights to interest in and benefit from this Agreement.

un.

11.2

11.4

Oil and Gas Agreement page Nine

7) Tae language oi record snail de Engilsn and Pomuguese.
[od Th £s to this À at stipulate that (ne only commercia
shall be international commercial practice (the international lex mercatoria)

primarily as codified by International Chamber of Commerce in Paris, and that
where deemed necessary because of lacunae in the international lex mercatoria,
the larter may be amplified by reference to the commercial law of England.
Furrhermore the parties stipulate that all disputes between the Government and
ERHC/PFC will not be receivable by any DRSTP court of law, but must
obligatorily be submitted for binding arbitration under the rules of the
International Chamber of Commerce of Paris.

INTERPRETATION OF THIS AGREEMENT AND RESOLUTION OF DISPUTE
BETWEEN THE GOVERNMENT, ERHC/PEC WITH REGARD TO ITS TERMS,
CONTENT AND APPLICATION.

The Góvemment, ERHC/PFC herewith irrevocably agree that any dispute, controversy
or claim arising out of or relating to this Agreement, or the breach, termination or
invalidity thereof, shall be settled by arbitration in accordance with the UNCITRAL
Arbitration Rules at present in force. The appointing authority for such arbitration
shall be the President of the International Chamber of Commerce in Paris. The number
ofarbitrators shall be one. The place of arbitration shall be Geneva, Switzerland. The
language to be used in arbitral proceedings shall be English and Portuguese.

All parties irrevocably bind themselves to accept the decision of such arbitration as
final, and to faithfully implement it.

Wihereever in this agreement specific provision is made for the application of the law
ofthe DRSTP, such law shall govem; otherwise, this Agreement shall in all respects be
governed by and interpreted in accordance with generally recognised principles of
international law. ,

All notices and correspondences of an official nature shall be received by the
Government at the office of the Minister of Social Equipment and Environment in Sao
Tome City, and ERHC/PFC at the the law office of James'A Griffin, Esq. 420 Jerchio
Tumpike Suite 321, Jerchio New York USA 11753. and Procura Financial
Consultants c.c. at P.O. Box 73192 Lynnwood Ridge 0040 South Africa. Such
notices and correspondence shall be valid if delivered by hand, in writing and or against
an authorised signature of receipt.

so

9.2

10.

10.1

Oil and Gas Agreement page Eight

If the Government determines that ERHC/PFC has breached its Agreement,

ERHC/PFC must be notified in writing and presented to the administration of

ERHC/PFC with the terms and conditions ofthe breach. Thereafter ERHC/PFC shaii
tou on oi the Agreement

have ninery (S0) days te cura the bre

UNDERTAKING BY THE GOVERNMENT

The Government undertakes to make available to ERHC/PFC within fourteen days of
being requested in writing any map or data in its possession pertaining to including but
not limited to geography, topography, oil studies, gas studies, mineral studies and ,
maritime studies which may be utilised in the planning of its development and for the.
studies to be undertaken. ERHC/PFC shall undertakes to treat such information and
data with utmost confidentiality and not to communicate it with third parties without
prior approval.,

The Government undertakes to waive for and on behalf of ERHC/PFC its successors
and or assigns such goods, all duties and taxes with regard to the importation and
utilisation of essential materials, equipment and services including persons employed
by ERHC/PFC (non DRSTP citizens) required for the studies and development to be
undertaken concerning the establishment of the oil, gas and mineral reserves during the
term of this Agreement.

The Government undertakes to expeditiously pass legislation in respect to this
Agreement with regard to the study and development of the oil, gas and mineral
industries.

AGREEMENT WITH REGARD TO THE MANAGEMENT OF THIS
AGREEMENT

As regards administration of business for the joint venture and any other contract or
agreement with the Government.

a) The currency of record shall be the United States Dollar

b) No restriction shall apply with regard to the free repatriation of funds
generated from the Joint Venture of this Agreement. *

N

Oil and Gas Agreement page Ten

ll.5 This Agresmeat cecords the entire agreement between the parties. No addition,
alteration or delerion shall be valid unless reduced to writing and signed by both partes
tn Font of competent witnesses.

11.6 The partes hereby warrant acknowledge and afirm that they are authorised by their

and execute this Agreement.

THUS DONE AND SIGNED AT SAO TOME CITY ON THIS A L DAY OF
2) " MAY, 1997

PRIME MINISTER
For and on behalf of the Government of the Democratic Republic of Sao Tome and Principe.

THUS DONE AND SIGNED AT SAO TOME CITY ON THIS. É 2 DAY OF
MAY, 1997

8) Noreen G. Wilson Vice President . É
For and on behalf of Environmental Remediation Holding Corp

for and on behalf of Procura Financial Consultants c.c.

